Citation Nr: 0835971	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan that 
denied service connection for hypertension as secondary to 
PTSD. The Board points out that entitlement to service 
connection for hypertension as secondary to PTSD is the only 
issue the veteran has contested in his notice of disagreement 
dated in October 2004 and the substantive appeal received in 
June 2006.

The veteran was afforded a personal hearing at the RO in 
November 2005. The transcript is of record. This case was 
first remanded by a decision of the Board dated in August 
2007.  The case was also remanded for further procedural and 
evidentiary development in a March 2008 Board remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative submits that the case should be 
remanded in order for VBA to comply with the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

The veteran's representative specifically states that the 
veteran informed VBA of medical records at the Ann Arbor VA 
Medical Center which he contends are relevant to the issue 
before the Board.  The record indicates that such notice was 
provided in an April 2008 letter to VBA from the veteran.  
However, the record reveals the records have not been 
obtained as is required by VCAA.  See 38 C.F.R. § 3.159(c)(2) 
(2007) [VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency].  
This is not optional, and it would be error to render a 
decision without fulfilling the duty to assist the veteran in 
obtaining records in support of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  VBA shall obtain all VA treatment and 
medical records regarding the veteran from 
July 2007 to the present and incorporate 
them into the veteran's VA claims folder.

2.  Following the completion of the 
foregoing and any further developmental 
action deemed necessary, VBA shall 
readjudicate the veteran's claim for 
entitlement to service connection for 
hypertension secondary to service-connected 
PTSD.  If the benefit sought on appeal 
remains denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



